Citation Nr: 1011192	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
due to Agent Orange exposure and as secondary to PTSD.  

3.  Entitlement to service connection for coronary artery 
disease, to include as due to Agent Orange exposure and as 
secondary to PTSD.  

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos or Agent Orange 
exposure, and as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and July 2008 decisions rendered by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the April 2006 
decision, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating, effective November 21, 
2005.  The RO also denied claims for service connection for 
peripheral neuropathy and coronary artery disease.  In the 
July 2008 decision, the RO, in pertinent part, denied claims 
for service connection for coronary artery disease and a 
respiratory disorder as a result of exposure to Agent Orange.  


FINDINGS OF FACT

1.  Prior to August 27, 2009, the Veteran's PTSD was 
manifested by intrusive thoughts and nightmares, but did not 
result in occupational and social impairment with reduced 
reliability and productivity.  

2.  Since August 27, 2009, the Veteran's PTSD has been 
manifested by occupational and social impairment productive 
of no more than reduced reliability and productivity due to 
symptoms such as impaired sleep, intrusive thoughts, 
depression, impaired short term memory, and difficulty in 
establishing and maintaining effective social relationships.  
Occupational and social impairment with deficiencies in most 
areas is not shown. 

3.  While the Veteran was likely exposed to herbicide agents 
as a result of his service in the Republic of Vietnam, 
peripheral neuropathy of the upper and lower extremities was 
not manifested during the first year following such exposure, 
nor is there any probative evidence that the Veteran has a 
current disability manifested by peripheral neuropathy.  

4.  Coronary artery disease is aggravated by service-
connected PTSD.  

5.  The Veteran's respiratory disorders were first manifested 
many years following discharge from service, and have not 
been shown to be related to exposure to asbestos, herbicide 
agents, or due to or the result of service-connected PTSD.  


CONCLUSIONS OF LAW

1.  For the period from November 21, 2005, to August 27, 
2009, the criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2009).

2.  Since August 27, 2009, the criteria for a 50 percent 
rating, but not greater, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for service connection for peripheral 
neuropathy of the upper and lower extremities have not been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

4.  The criteria for service connection for coronary artery 
disease as secondary to service-connected PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).  

5.  The criteria for service connection for a respiratory 
disorder, to include as due to asbestos or Agent Orange 
exposure, or due to service-connected PTSD, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran was provided VA notice letters in January 2006, 
September 2006, March 2008, April 2008, and May 2009.  These 
letters addressed the criteria for service connection, the 
criteria for claims based on secondary service connection, 
the criteria for claims based on exposure to Agent Orange, 
and the criteria for claims based on exposure to asbestos.  
In sum, these letters provided sufficient notice to the 
Veteran as to his claims for service connection for 
peripheral neuropathy, coronary artery disease, and COPD.  

The Veteran's claim for a higher initial rating for PTSD 
arises out of a claim for service connection.  The United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Prior to 
initial adjudication of the Veteran's claim, a letter dated 
in January 2006 fully satisfied the duty to notify provisions 
regarding service connection claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  

A March 2008 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates, and provided 
the rating criteria for a claim based on PTSD.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, no prejudice has resulted since the claim 
was readjudicated and a statement of the case (SSOC) was 
provided to the Veteran in September 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

Finally, the Veteran has not alleged that he received 
inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), (holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the claims file.  The Veteran identified relevant VA 
outpatient treatment records for the claimed disabilities, 
and those records have been obtained and associated with the 
claims file.  In addition, the Veteran's Social Security 
Administration (SSA) disability determination records are 
associated with the claims file.  The Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in March 2006 and August 2009.  

The reports of the March 2006 VA examinations include an 
evaluation of the Veteran's coronary artery disease and PTSD.  
The examination reports reference the Veteran's past medical 
history, recorded his current complaints, and conducted an 
appropriate physical and psychiatric examination, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.   The August 2009 VA 
examination reports include an evaluation of the COPD and 
PTSD.  The COPD examiner reviewed the Veteran's claims folder 
and electronic file, noted the Veteran's history, conducted a 
physical examination and conducted an X-ray examination and 
pulmonary function tests.  In addition, the examiner rendered 
an opinion that is consistent with the evidence of record.  
Similarly, the PTSD examiner referenced the Veteran's past 
medical history, recorded his current complaints, and 
included an appropriate psychiatric examination.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  38 C.F.R. § 4.2 (2009).  

The Board notes that no examination was provided as to the 
claim for peripheral neuropathy.  The Board finds, however, 
that as there is no current evidence of a disability 
manifested by peripheral neuropathy, nor evidence of 
peripheral neuropathy in service or within the one year 
period following service, no examination is required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Evaluation of PTSD

The Veteran served in the U.S. Navy and saw combat while in 
the Republic of Vietnam.  For his service, he was recognized 
with several medals including the Combat Action Ribbon, and 
the Purple Heart medal. 

In November 2005, the Veteran filed a claim seeking service 
connection for PTSD.  He underwent a VA examination in April 
2006.  Therein, he reported difficulties with memories of 
Vietnam, and bad dreams and nightmares about the war.  He 
also reported feeling tired and fatigued.  Socially, he was 
not married but was involved in a relationship.  He belonged 
to a Masonic lodge and took part in activities at the lodge.  
The examiner noted that the Veteran was well-groomed.  On 
mental status testing, the examiner observed that the 
Veteran's speech was clear and discernable, and mood and 
affect were generally appropriate.  He was somewhat 
apprehensive, and slight depression of mood was noted.  He 
had no problems with immediate recalls tasks but had some 
difficulty with delayed recall tasks.  As to attention and 
calculation, the Veteran was unable to complete serial 7s but 
was able to spell the word "world" backwards correctly.  No 
abnormal trends involving delusions or hallucinations were 
present, and he denied any present thoughts of suicide or 
homicide.  The examiner noted diagnoses of PTSD and 
depression.  A current Global Assessment of Functioning score 
of 61 was assigned.  

In a March 2006 letter, the Veteran's treating psychologist 
discussed the relationship between the Veteran's PTSD and 
coronary artery disease.  He concluded that the Veteran's 
PTSD contributed to his cardiac problems.  

VA outpatient treatment records in 2006 indicated that the 
Veteran was seen for group therapy for PTSD.  They reflect 
that prescribed medications to treat depression were 
effective.  

The Veteran underwent another VA examination on August 27, 
2009 with the examiner who conducted the March 2006 
examination.  At that time, he reported being fearful of 
driving automobiles because he associated it with being 
attacked in Vietnam.  He stated that he had nightmares of his 
experiences in Vietnam about once a week.  The Veteran 
reported that he continued to be tired and fatigued.  He 
stated that he continued to have a companion and was a member 
of the Masonic lodge, but that he had not attended a meeting 
in three to four years.  He indicated that he did not 
socialize and did not seem to have an interest in anything.  
The examiner observed that the Veteran was neatly groomed.  
Upon mental status examination, it was noted that the 
Veteran's speech was clear and discernable with good eye 
contact.  He had a constricted and flat affect, and a mild 
depression of mood.  His thought processes were logical and 
coherent, but occasionally he needed to be redirected.  
Although the Veteran was oriented to day, year, month, and 
place, he was not oriented as to day.  He had no difficulty 
with immediate recall tasks, but had difficulty with delayed 
recall and was unable to complete serial 7s or spell the word 
"world" backwards correctly.  He had no mental trends 
involving hallucinations or delusions.  He denied any present 
thoughts of suicide or homicide.  The diagnostic impressions 
included PTSD and depressive disorder.  A GAF score of 55-60 
was assigned.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings").  

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  PTSD is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be 
rated under the general rating formula for mental disorders 
under 38 C.F.R. § 4.130.  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

Under such Diagnostic Code, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

Finally, a 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The Board has reviewed the evidence of record and finds that 
staged ratings of 30 and 50 percent for the Veteran's 
service-connected PTSD are appropriate.  In this respect, for 
the period prior to August 27, 2009, the PTSD resulted in 
occupational and social impairment that is in alignment with 
the symptoms that are typically associated with a 30 percent 
rating.  For example, he was shown to have intrusive thoughts 
of his combat experiences, occasional difficulty sleeping 
with nightmares, depression, and some difficulty with delayed 
memory tasks.  He was in a social relationship and engaged in 
community activities with the Masonic lodge.  Neither the 
symptomatology nor the level of social impairment more nearly 
approximates the criteria for a 50 percent evaluation.  In 
addition, the GAF score of 61 assigned is consistent with the 
30 percent evaluation assigned.  

While Dr. Bray, in his letter of March 2006, notes some 
worsening of PTSD due to the Veteran's coronary artery 
disease, he does not elaborate or describe the baseline level 
of severity of PTSD or discuss how the condition worsened.  
Thus, this evidence is insufficient to support the assignment 
of a disability rating in excess of 30 percent.  

The Board finds, however, that the PTSD did undergo an 
increase in severity.  The first evidence of such was noted 
during the VA examination on August 27, 2009.  Therein, the 
examiner noted that the Veteran's affect was flat, that he 
had difficulty with other memory skills, and, more 
significantly, that he was more socially isolated as a result 
of his PTSD.  The Board finds it significant that the same 
examiner conducted both examinations.  Thus, the examiner was 
in the best position to notice an increase in the severity of 
the disability.  In addition, besides showing a general 
worsening in symptoms, the GAF score assigned reflects more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board notes, however, that the Veteran did not endorse 
all or nearly all of the symptoms typically associated with a 
50 percent disability rating.  There was no evidence showing, 
for example, panic attacks, impaired judgment, or impaired 
abstract thinking.  Nevertheless, in assigning a disability 
rating, however, the Board is not required "to find the 
presence of all, most, or even some, of the enumerated 
symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

The benefit of the doubt rule codified at 38 U.S.C.A. § 5107, 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the 
Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the 
doubt to the claimant. 

The implementing regulation, 38 C.F.R. § 3.102, restates that 
provision in terms of "reasonable doubt":

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim. 

If the Board finds that the positive and negative evidence 
relating to a veteran's claim are in "approximate balance," 
then the placement of the risk of nonpersuasion on the VA 
dictates a finding in favor of the claimant.  Ortiz v. 
Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Here, there is positive evidence in support of the claim and 
negative evidence against it.  Given such, the Board finds 
that the evidence is in a state of "equipoise."  As such, 
affording the Veteran the benefit of the doubt, the Board 
finds that for the period since August 27, 2009, the criteria 
for a 50 percent rating for PTSD have been met.  Accordingly, 
to this extent, the benefit sought on appeal is granted.  

However, while the Veteran's PTSD does result in significant 
disability, the Board finds that the extent of his symptoms 
does not rise to the level of severity so as to warrant a 70 
percent evaluation.  He was not shown to have occupational 
and social impairment in most areas.  In addition, symptoms 
typically associated with a 70 percent evaluation for PTSD 
were not demonstrated.  For example, there was no evidence of 
suicidal ideation, obsessional rituals, continuous panic, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to maintain effective relationships.  
In addition, while the Veteran is unemployed, he has not 
presented credible evidence showing that the unemployment is 
the result of his PTSD or that PTSD will result in his 
inability to maintain employment in the future.  Rather, SSA 
records indicate that he is unemployed as a result of COPD 
and diabetes mellitus.  

Therefore, in summary, the Board finds that the evidence does 
not support the award of an initial evaluation in excess of 
30 percent, but, since August 27, 2009, does support the 
assignment of a 50 percent rating, but not higher, for 
service-connected PTSD.  

Finally, while there does appear to be significant impairment 
in occupational and social functioning, this is contemplated 
in the award of the 50 percent schedular evaluation.  The 
schedular criteria are appropriate to evaluate the 
disability.  There is no indication that the Veteran requires 
frequent hospitalization for PTSD, or that PTSD results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In short, affording the Veteran the benefit of the doubt, the 
Board finds that since August 27, 2009, the evidence more 
nearly approximates the criteria for a 50 percent evaluation.  

III.  Service Connection Claims

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. See 38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

A.  Peripheral Neuropathy of the Upper and Lower Extremities

As noted earlier, the Veteran contends that service 
connection is warranted for peripheral neuropathy of the 
upper and lower extremities, claimed as due to Agent Orange 
exposure in Vietnam and/or secondary to service-connected 
PTSD.

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  As a result, he is 
presumed to have been exposed to Agent Orange.  The Board 
observes that the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(e) for Agent Orange 
exposure are specified with precision.  In this regard, the 
Board notes that only "acute and subacute" peripheral 
neuropathy are enumerated under 38 C.F.R. § 3.309(e).  More 
specifically, the term acute and subacute have been legally 
defined as "transient peripheral neuropathy appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e).

Here, there is no persuasive evidence to show transient 
peripheral neuropathy following exposure to herbicides during 
active duty, nor is there evidence of peripheral neuropathy 
in the first post-service year.  Hence, presumptive service 
connection under 38 C.F.R. § § 3.307, 3.309 is not warranted.  

Turning to the question of direct service connection, the 
Board notes that service treatment records do not show the 
incurrence of peripheral neuropathy or symptoms of peripheral 
neuropathy during service.  

VA clinical records, private medical records, including those 
associated with a SSA disability benefits application do not 
disclose a diagnosis of peripheral neuropathy of the upper 
and lower extremities. 

In the absence medical evidence or persuasive probative lay 
evidence showing the Veteran has the condition alleged, 
service connection is not warranted.  The case law is well-
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (noting that service connection is limited to 
cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that 
service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

Consequently, the Board does not find that the evidence of 
record supports the Veteran's claim.  Currently, the only 
evidence of record supporting the Veteran's claim is his own 
lay opinion.  The Veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.

Accordingly, the Veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).

Overall, the preponderance of the evidence is against the 
claim of service connection for peripheral neuropathy of the 
upper and lower extremities, to include as a result of 
herbicide (Agent Orange) exposure and/or secondary to 
service-connected PTSD, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Coronary Artery Disease

The Veteran asserts that coronary artery disease is caused or 
aggravated by his service-connected PTSD.  He also alleges 
that the disability is secondary to exposure to Agent Orange 
in Vietnam.  

The record reveals that the Veteran has a current heart 
condition.  During a March 2006 examination, the examiner 
noted that he had a stent placement in August 2004.  
Similarly, an April 2006 VA outpatient treatment record notes 
a diagnosis of coronary artery disease.  

The Veteran's service treatment records, however, do not 
reflect treatment for coronary artery disease or symptoms of 
coronary artery disease.  In addition, there is no competent 
medical evidence of record linking the coronary artery 
disease to an incident or injury during his active duty 
service.  Hence, service connection on a direct basis is not 
warranted.  Moreover, the first evidence showing either 
symptoms of coronary artery disease or a diagnosis of 
coronary artery disease was not until many years following 
discharge from service.  As a result, while certain 
conditions, such as cardiovascular disease, may be 
presumptively linked to service if manifested to a 
compensable degree within one year of separation from 
service, here, in the absence of any such evidence, these 
presumptions under law are not applicable.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has also considered whether coronary artery disease 
is due to the Veteran's exposure to Agent Orange.  Coronary 
artery disease, however, is not a disease that has been 
linked to exposure to Agent Orange, nor is there any 
competent medical evidence of record that suggests that the 
Veteran's coronary artery disease is otherwise due to such 
exposure.  See 38 C.F.R. § 3.309(e).

Turning to whether the coronary artery disease is related to 
the service-connected PTSD, the Board notes that there are 
conflicting medical opinions of record.  

The Veteran's treating psychologist, in a March 2006 letter, 
opined that the Veteran's cardiac condition was related to 
his PTSD.  He stated that his opinion was based on his post-
doctoral training at Harvard Medical School, and his 30 years 
of rehabilitative work with combat related PTSD patients.  He 
also cited to numerous clinical research studies that 
discussed the relationship between PTSD symptomatology and 
the onset or aggravation of coronary artery disease.  

A VA examiner in March 2006 noted, however, that the Veteran 
carried numerous risk factors for the development of coronary 
artery disease.  Among those cited included the Veteran's 
history of smoking, hyperlipidemia, and his sex.  In 
addressing the impact of PTSD on the coronary artery disease, 
the examiner noted that PTSD "could" be a fourth risk 
factor.  He also stated that PTSD "may contribute to 
etiology of coronary artery disease."  

When evaluating medical opinions, the Court has indicated 
that the Board should consider whether (1) the testimony is 
based upon sufficient facts or data; (2) the testimony is the 
product of reliable principles and methods; and (3) the 
expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Upon review of these opinions, the Board notes that the VA 
examiner's opinion in March 2006 is rather speculative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  The opinion, 
however, does provide evidence of some relationship between 
PTSD and coronary artery disease.  The opinion does not 
exclude PTSD as a causative factor in the development of 
PTSD.  Rather, even given the equivocal nature of the 
opinion, the Board finds that it is more supportive than 
detrimental to the claim.  

The opinion by the treating psychologist, on the other hand, 
is more definitive.  Instead of focusing on whether PTSD 
causes coronary artery disease, he focuses his analysis on 
whether PTSD symptoms contribute to or aggravate coronary 
artery disease.  Moreover, the rationale is clearly 
expressed.  While the psychologist does not have expertise in 
cardiology, he does have expertise treating PTSD, and had 
conducted considerable research into the question of the 
relationship between PTSD and coronary artery disease.  

As such, given these opinions, and after affording the 
Veteran the benefit of the doubt, the Board finds that it is 
at least as likely as not the service-connected PTSD 
aggravates the Veteran's coronary artery disease.  
Accordingly, the criteria for service connection on a 
secondary basis have been met, and to this extent, the appeal 
is granted.  

C.  A Respiratory Disorder  

The Veteran alleges that while serving aboard the U.S.S. 
Bonhomme Richard in the Navy, he was exposed to asbestos 
causing his current respiratory problems.   

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any regulations.  McGinty v. Brown, 4 
Vet. App. 428, 432 (1993). However, VA has issued a circular 
on asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB 
Circular"), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  (This has now been 
reclassified in a revision to the Manual at M21- 1MR, Part 
IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 
4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of the disease, and that an asbestos-related disease can 
develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment, 
Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's DD-214 and service personnel 
records reveal that he served as an engine mechanic aboard 
the U.S.S. Bonhomme Richard.  The occupation (engine 
mechanic) is one that may be associated with asbestos 
exposure. The Board recognizes that it is not inconceivable 
that the Veteran worked in close proximity of asbestos while 
present aboard a ship.

The Veteran's service treatment records, however, show no 
complaints, treatments or diagnoses of any respiratory 
condition; his entrance and separation examinations reflect 
no respiratory abnormalities.  

The first competent medical evidence showing treatment for a 
respiratory disability was not until February 2008, 39 years 
after service discharge.  At that time, he was diagnosed by 
VA with severe obstructive and moderately restrictive lung 
function.  

However, to clarify the matter of the etiology of these 
findings, the Veteran was provided a VA examination, 
including a CT scan and chest x-rays, in August 2009. It was 
noted that the Veteran smoked for thirty years.  Chest x-rays 
revealed no evidence of previous exposure to asbestos.  PFTs 
revealed severe obstructive and restrictive lung disease.  
The examiner noted that a 2008 CT scan revealed bolus changes 
in the apices of bilateral lungs.  Diagnoses of emphysema and 
COPD were noted.  The examiner conceded the Veteran's 
exposure to asbestos in service, but opined that the 
Veteran's emphysema was not caused by asbestos.  Rather, he 
indicated that it was caused by his history of smoking.  

In light of these results, the Board concludes that the 
medical evidence of record does not show a current diagnosis 
of asbestosis or any current respiratory disability 
associated with in-service asbestos exposure, or other 
incident of service.  Similarly, COPD and emphysema are not 
diseases that have been associated with herbicide exposure, 
nor is there evidence of record linking the current lung 
condition to the Veteran's presumed exposure to Agent Orange.  
See 38 C.F.R. § 3.309(e).  In addition, while there is 
evidence associating PTSD with coronary artery disease, there 
is not evidence associating PTSD with COPD.  See 38 C.F.R. 
§ 3.310.  While the Veteran clearly has COPD, manifested by 
emphysema, the only competent medical evidence is against the 
claim.  

The Board has considered the Veteran's opinion that his 
current respiratory disorders are due to service.  As noted 
above, his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

For the period prior to August 27, 2009, an initial rating in 
excess of 30 percent for PTSD is denied.  

Effective August 27, 2009, a 50 percent rating for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  

Service connection for coronary artery disease, as secondary 
to PTSD, is granted.  

Service connection for a respiratory disorder is denied.  



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


